NUMBER 13-15-00483-CV

                                 COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI - EDINBURG

                                  IN RE LEOPOLDO LEAL


                           On Petition for Writ of Mandamus.


                             MEMORANDUM OPINION
                Before Justices Garza, Benavides, and Longoria
                      Per Curiam Memorandum Opinion1

        Relator, Leopoldo Leal, proceeding pro se, filed a petition for writ of mandamus in

the above cause on October 7, 2015. Although the petition for writ of mandamus is

unclear, it appears that relator is seeking to compel enforcement of a judgment and liens.

We deny the petition for writ of mandamus.

        Ordinarily, mandamus relief lies when the trial court has abused its discretion and

a party has no adequate appellate remedy. In re Prudential Ins. Co., 148 S.W.3d 124,


        1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
135-36 (Tex. 2004) (orig. proceeding); Walker v. Packer, 827 S.W.2d 833, 839-40 (Tex.

1992) (orig. proceeding). A trial court abuses its discretion if it reaches a decision so

arbitrary and unreasonable as to amount to a clear and prejudicial error of law or if it

clearly fails to correctly analyze or apply the law. See In re Cerberus Capital Mgmt., L.P.,

164 S.W.3d 379, 382 (Tex. 2005) (orig. proceeding). In determining whether appeal is

an adequate remedy, we consider whether the benefits outweigh the detriments of

mandamus review. In re BP Prods. N. Am., Inc., 244 S.W.3d 840, 845 (Tex. 2008) (orig.

proceeding). It is the relator’s burden to provide this Court with a sufficient record to

establish the right to mandamus relief. Walker v. Packer, 827 S.W.2d 833, 839–40 (Tex.

1992); In re Pilgrim’s Pride Corp., 187 S.W.3d 197, 198–99 (Tex. App.—Texarkana 2006,

orig. proceeding); see TEX. R. APP. P. 52.3.

       In the instant case, the petition for writ of mandamus fails to meet the requirements

of the appellate rules insofar as it fails to contain a “clear and concise argument for the

contentions made, with appropriate citations to authorities and to the appendix or record.”

See generally TEX. R. APP. P. 52. The Court, having examined and fully considered the

petition for writ of mandamus, is of the opinion that relator has not shown himself entitled

to the relief sought. Accordingly, the petition for writ of mandamus is DENIED. See TEX.

R. APP. P. 52.8(a).



                                                               PER CURIAM

Delivered and filed the
8th day of October, 2015.




                                                2